Mr. Justice Linscott delivered the opinion of the court: This claim is presented on the theory that because claimant was employed and paid as a janitor at $35.00 per month at the Bloomington Free Employment Office, and because there was an appropriation to that office of $600.00 per year, or $50.00 per month for janitor services, therefore the $15.00 per month representing‘the difference between the $35.00 and the $50.00 per month should be paid to claimant. The Attorney General has made a motion to dismiss this case and argues that the appropriation of $600.00 annually for janitor services for said office for the bienniums in question were modified by the provisions in Section 1 of the Appropriation Acts, which limited the amount of the appropriation to “so much thereof as may be necessary.” If only $35.00 per month was necessary for such services then it could not be said that more than that amount was in fact appropriated. Six Hundred Dollars ($600.00) per year was the appropriation, but the complaint does not aver that the claimant was the only person doing that work and being paid from the appropriation. It appears that the claimant was hired at the rate of $35.00 per month and accepted that amount month after month without objection. Section 19, Article IV of the Constitution provides, in part as follows: The General Assembly shall never grant or authorize extra compensation, fee or allowance, to any public officer, agent, servant or contractor, after service has been rendered or a contract made. The motion of the Attorney General will, therefore, be sustained, and said claim denied.